DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, and 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al, US Patent 8,736,030.

Regarding claim 8, Yao teaches a method for fabricating an electronic package, comprising:
providing a substrate 311,313 having a first side, a second side opposite to the first side, and a lateral side adjacent to the first side and the second side (figure 3A);
disposing an electronic component 32 on the first side of the substrate, and electrically connecting the electronic component to the substrate (via 33 in figure 3B);
forming on the substrate an encapsulant layer 34 encapsulating the electronic component and having a first surface bonded to the first side of the substrate, a second surface opposite to the first surface, and a side surface adjacent to the first surface and the second surface (figure 3B); and
forming on the second surface of the encapsulant layer a shielding layer 35 having an extending portion extending from a portion of an edge of the second surface of the encapsulant layer to the lateral side of the substrate along the side surface of the encapsulant layer, the extending portion being free from extending to the second side of the substrate, with a portion of the side surface of the encapsulant layer and a portion of the lateral side of the substrate exposed from the shielding layer (figure 3E). 

Regarding claim 9, Yao teaches the substrate has a plurality of conductive pads (bottom surface of 311 and 3130) exposed from the second side of the substrate (figure 3E). 

Regarding claims 10 and 11, Yao teaches the substrate has a grounding portion in contact with the shielding layer, the grounding portion communicates with the lateral side of the substrate and is in contact with the extending portion of the shielding layer.  (Note: column 4, lines 44-45 teaches that 311 is electrically grounded and that shielding layer 35 touches 311).

Regarding claim 13, Yao teaches the shielding layer is made of a conductive material (column 5, lines 1-8) . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claims above, and further in view of Ramos et al, US Patent 7,790,500.

Regarding claim 12, Yao fails to teach the encapsulant layer is made of an insulating material. 

Ramos teaches the encapsulant layer is made of an insulating material (column 27, lines 6-7) in teaching the encapsulant is made of epoxy resin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramos with that of Yao because it is generally known in the art that the encapsulant is made of an epoxy resin, which is an insulating material, to insulate and protect the electrical components.

Regarding claim 15, Yao teaches providing a carrier having a plurality of substrates 301/311/313 and a plurality of isolating portions 34 formed between the substrates (Note: the carrier is the substrate holder upon which 301,311, and 313 are placed); disposing an electronic components 32 on the substrates with an encapsulant layer encapsulating the electronic components, the encapsulant layer having a first surface bonded to the first side of the substrate, a second surface opposite to the first surface, and a side surface adjacent to the first surface and the second surface; forming in the encapsulant layer a plurality of through holes 340 extending to lateral surfaces of the substrates and corresponding in position to the isolating portions at corners of the substrates (figure 3C); forming the shielding layer 35 on the second surface of the encapsulant layer, with the shielding layer extending in the through holes to form extending portions (figure 3D); and performing a singulation process along the isolating portions to separate the substrates from one another (figure 3E).

Yao fails to teach a plurality of electrical components.

However, it is generally known in the art that more than one electrical component may be placed into a semiconductor packaging device. This is shown in the reference of Ramos, which teaches two electrical components 1220 and 1250 being placed upon a substrate 1210 in figure 38.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramos with that of Yao because it is generally known in the art that more than one electrical component may be placed into a semiconductor packaging device to optimize the packaging device.


Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899